Citation Nr: 0409952	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from March 1968 to February 1970.

This appeal arises from a January 1999 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the Department 
of Veterans' Affairs which granted service connection and assigned 
a 10 percent rating for PTSD, effective in January 1998.  By 
rating action in September 2002, the RO granted an increased 
rating to 50 percent for the disability, effective in April 2002.

In October 2003, a hearing was held at the Board of Veterans' 
Appeals before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim.


REMAND

The determination has been made that additional development is 
necessary in the current appeal.  There has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.   A review of the records in this case reflects that the 
veteran has not been provided with notice of the VCAA with respect 
to his appeal for an increased evaluation for service-connected 
PTSD.  

In addition, during his October 2003 hearing, the veteran 
testified that he is enrolled in an outpatient treatment program 
at the Martinsburg, West Virginia VAMC.  He attends group therapy 
sessions and has individual therapy with his psychologist, Dr. 
Paul Mueller.  It is not clear when the veteran began this 
treatment, but the claims file only contains hospitalization 
records through August 2002.  

The veteran also testified that an Administrative Law Judge had 
recently granted him Social Security benefits.  The claims file 
contains further evidence of this grant as well as an exhibit 
(consisting of a form completed by Dr. Mueller) from the veteran's 
Social Security claims file.  At the time of his hearing before 
the Board of Veterans' Appeals, the veteran did not yet have a 
written decision granting him benefits, although the decision may 
be available now.  The claims file does not contain copies of 
decisions or medical records from the Social Security 
Administration.  Such records must be obtained.

Finally, the veteran was afforded a VA examination in August 2002.  
However, the examiner did not have the opportunity to review the 
veteran's recent medical treatment records.  In addition, during 
his October 2003 hearing, the veteran testified that his PTSD has 
worsened and his symptoms have become a greater impairment in his 
daily life.  Therefore, the Board finds it is necessary to 
schedule the veteran for another VA examination to determine the 
current severity of his condition.  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
The RO should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also ensure compliance with VA's 
obligations under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should obtain the veteran's psychiatric treatment 
records from the Martinsburg VAMC and Dr. Mueller from August 2002 
through the present. 

3.  The RO should contact the Social Security Administration and 
request that agency to provide copies of any decisions concerning 
the appellant's claim for disability benefits with that agency, as 
well as any medical records utilized in arriving at their 
decision.

4.  Once the veteran's recent treatment records and Social 
Security medical records have been obtained, the RO should then 
arrange to have the veteran undergo a VA psychiatric examination 
in order to ascertain the current nature and severity of his post-
traumatic stress disorder.  All indicated specials tests should be 
conducted.  The claims file must be made available to the examiner 
for review prior to conducting the examination.

5.  The RO should then readjudicate the issue on appeal.  If the 
determination remains unfavorable to the veteran, he and his 
representative should be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant actions taken on the 
claim for benefits.  The veteran should be given an opportunity to 
respond to the SSOC.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



